Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the interview held February 23, 2021.

	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Melanie Szweras on February 23, 2021.
	Examiner’s Amendments to the Claims:
	Please enter the amendments to the claims filed February 11, 2021.
	Please cancel Claim 4.
	
	Please amend Claims 1 and 5:
	
	1. (Currently amended) An assay for determining the concentration of factor Xa inhibitors in a blood or plasma sample from a patient who is taking or has previously taken a factor Xa inhibitor, comprising:
	a)    providing a blood or plasma sample collected into an anticoagulant;

		i)    a fluorescently-labeled mutant variant of prothrombin that lacks proteolytic activity;
		ii)    a prothrombinase complex mixture; and
		iii)    a thrombin-specific inhibitor;
	c)    measuring the initial rate of fluorescently-labeled mutant variant of prothrombin cleavage, wherein the initial rate refers to the first 20% of the reaction indicated by the total fluorescence signal increase divided by the time lapsed; and
	d)    determining the concentration of the factor Xa inhibitors in the sample as inversely proportional to the rate detected in c).
	5. (Currently Amended) The assay according to [claim 4] claim 1, wherein the fluorescence probe is 5-iodoacetamidofluorescein.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656